     Case 3:20-cv-00760-JLS-WVG Document 5 Filed 06/02/20 PageID.36 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON ELLIOTT ROMAN, III,                            Case No.: 20-CV-00760 JLS (WVG)
12                                       Plaintiff,
                                                          ORDER: (1) GRANTING MOTION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS; AND (2) DISMISSING
14   U.S. DISTRICT COURT SOUTHERN
                                                          COMPLAINT
     DISTRICT OF CALIFORNIA, et. al.,
15
                                     Defendants.          (ECF No. 2)
16
17         Presently before the Court is Plaintiff Jason Elliott Roman III’s Motion to Proceed
18   In Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). Plaintiff, proceeding pro se, filed a
19   Complaint alleging that he was falsely convicted of murder in San Diego County. See ECF
20   No. 1 (“Compl.”) at 8–10, 15. Plaintiff appears to request that Defendants provide him
21   with court records that will exonerate him. See Compl. at 15, 21. The Court addresses the
22   Motion and the sufficiency of the Complaint below.
23   I.    Motion to Proceed IFP
24         All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
27   prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
28   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A

                                                      1
                                                                               20-cv-00760-JLS (WVG)
     Case 3:20-cv-00760-JLS-WVG Document 5 Filed 06/02/20 PageID.37 Page 2 of 4



1    federal court may authorize the commencement of an action without the prepayment of
2    fees if the party submits an affidavit, including a statement of assets, showing that the party
3    is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
4          Plaintiff’s motion to proceed IFP indicates that his average monthly income over the
5    past year was $1,200, that he is currently unemployed, and that he has $150 in his bank
6    account. Mot. at 1–2. Plaintiff owns an automobile worth approximately $2,000, which is
7    currently in repossession. Id. at 2. Plaintiff’s monthly expenses total $1,030. Id. Plaintiff
8    indicates that he has a fourteen-year-old son who is dependent on him for support. Id.
9    Based on these facts, the Court concludes that Plaintiff is unable to pay the requisite fees
10   and costs. Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP.
11   II.    Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)
12         Notwithstanding IFP status, the Court must screen every civil action brought
13   pursuant to 28 U.S.C. § 1915(a) and dismiss any case it finds “frivolous or malicious,”
14   “fails to state a claim on which relief may be granted,” or “seeks monetary relief against a
15   defendant who is immune from relief.” 28 U.S.C. § 1915(e)(2)(B); see also Calhoun v.
16   Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
17   are not limited to prisoner.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
18   banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires a district court to
19   dismiss an in forma pauperis complaint that fails to state a claim”).
20         The Court finds that Plaintiff’s Complaint is frivolous. A complaint is frivolous
21   when “the facts alleged rise to the level of the irrational or the wholly incredible, whether
22   or not there are judicially noticeable facts available to contradict them.” Denton v.
23   Hernandez, 504 U.S. 25, 25-26 (1992). “[A] complaint . . . is frivolous where it lacks an
24   arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). To
25   determine whether a complaint is frivolous, the court need not accept the allegations as
26   true, but must “pierce the veil of the complaint’s factual allegations,” id. at 327, to
27   determine whether they are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional.’” Denton, 504 U.S. at
28   33 (quoting Neitzke, 490 U.S. at 328).

                                                    2
                                                                                20-cv-00760-JLS (WVG)
     Case 3:20-cv-00760-JLS-WVG Document 5 Filed 06/02/20 PageID.38 Page 3 of 4



1          Plaintiff’s Complaint is difficult to follow. Plaintiff seems to allege that he was
2    wrongfully convicted of murder in a California state court. See Compl. ¶¶ 9–10, 15.
3    Plaintiff, however, fails to connect this alleged wrongful conviction with any action of the
4    Defendants. Instead, Plaintiff spends most of the Complaint discussing his grievances with
5    other parties. See, e.g., id. ¶ 10 (“It was the worst Criminal Trial in the History of San
6    Diego County.”); id. ¶ 12 (“Petitioner lived in fear for his safety because he was beaten by
7    San Diego County Sheriff’s Officers and choked out 3 or 4 times a week.”); id. ¶ 14 (“Judge
8    Smyth put nothing but incorrect facts in his Order.”); id. ¶ 15 (“[W]hy after 40 years is the
9    State of California, County of San Diego trying to cover up the conviction of an Innocent
10   Man?”); id. ¶ 20 (“Attorney Alex Landin was nothing more than a pot head who told the
11   Petitioner that if he ever challenged his Conviction that the Petitioner would be
12   murdered.”). While Plaintiff may be able to bring causes of action against other parties,
13   Plaintiff “lacks an arguable basis” for bringing these pleadings before the Defendants in
14   this case. Based on the foregoing, the Court finds that Plaintiff’s Complaint is frivolous.
15         The Court also finds that Plaintiff’s Complaint fails to state a plausible claim. All
16   complaints must include “a short and plain statement of the claim showing that the pleader
17   is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The pleading standard requires more than “an
18   unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.
19   662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To state a
20   cognizable claim, the plaintiff must make sufficient factual allegations to “allow[] the court
21   to draw the reasonable inference that the defendant is liable for the misconduct alleged. Id.
22         Here, the Complaint states that “Petitioner is entitled to his Records as the 14th
23   Amendment . . . Due Process Clause would demand.” Compl. at 4. The Fourteenth
24   Amendment applies to actions by states, not actions by federal government actors. See
25   Hall v. Mueller, 84 Fed. Appx. 814, 815-816 (9th Cir. 2003) (citing Morse v. N. Coast
26   Opportunities, Inc., 118 F.3d 1338, 1343 (9th Cir. 1997)). Here, both Defendants are
27   federal entities, so Plaintiff cannot bring a Fourteenth Amendment cause of action.
28   ///

                                                   3
                                                                               20-cv-00760-JLS (WVG)
     Case 3:20-cv-00760-JLS-WVG Document 5 Filed 06/02/20 PageID.39 Page 4 of 4



1           Plaintiff does not otherwise direct any grievances at the Defendants. The only direct
2    mention of the Defendants in the Complaint is when Plaintiff states that, during a hearing
3    at the U.S. District Court for the Southern District of California, Judge Turrentine “stated
4    on the Record that the Petitioner was taken unlawfully from the State of Georgia,” but also
5    stated that he could not “set [Plaintiff] free.” Compl. ¶ 8. Plaintiff fails to connect this
6    statement with any particular cause of action against the Defendants. Based on this
7    statement alone, the Court is unable to make any reasonable inference that Plaintiff is
8    entitled to relief from the Defendants.
9    III.   Conclusion
10          Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Proceed IFP,
11   (ECF No. 2) and DISMISSES WITHOUT PREJUDICE Plaintiff’s complaint pursuant
12   to 28 U.S.C. § 1915(e)(2) for filing a frivolous complaint and for failing to state a claim
13   upon which relief can be granted. Plaintiff MAY FILE an amended complaint, if any,
14   within 30 days from the date this Order is electronically docketed. Failure to file within
15   the time allotted may result in the dismissal of this action in its entirety.
16          IT IS SO ORDERED.
17   Dated: June 2, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                 20-cv-00760-JLS (WVG)
